DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on May 6, 2022 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informality:  
In claim 9, line 2: change “a polarization” to - - and a polarization - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SiNx, GaN, AlN, and BN, does not reasonably provide enablement for a material that “comprises two or more of silicon, nitride, gallium, aluminum, and boron”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Specific compounds for use in the cap layer stack are clearly recited, in claims 3 and 15, and also in paragraphs 0028, 0031, 0032, 0065, and 0077.  All of the compounds disclosed are nitride compounds.  However, the wording of claims 2 and 14 would indicate that any two of the elements listed can be combined to form a compound, for example providing compounds such as AlB, SiGa, or SiAl.  However, the applicant’s specification, claims, and drawings do not support this claim limitation wording, as those compound combinations are never disclosed.  Therefore the applicant is not enabled for “two or more of silicon, nitride, gallium, aluminum, and boron”.  
The applicant is encouraged to rewrite claims 2 and 14, so as to properly coincide with that which was disclosed, such as: “…and comprises a nitride compound of silicon, gallium, aluminum, or boron.” 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fareed et al. (US 2011/0108887 A1, hereinafter ‘Fareed’).
As to claim 1, Fareed teaches an integrated circuit structure in figure 2, which comprises:
a base layer (12, 14, 16, 18) that includes a channel region (18), wherein the base layer and the channel region include group III-V semiconductor material (as depicted in figure 2); 
a polarization layer stack (20, 22, 24) over the base layer; and 
a cap layer stack (36) over the polarization layer stack.
The limitation “to reduce transistor access resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials taught by Fareed are the same materials as recited by the applicant.

As to claim 2, Fareed teaches the cap layer stack comprises a nitride of silicon, gallium, aluminum, or boron.  See paragraph 0040.  
The limitation “reduces degradation of the polarization layer stack” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer material of Fareed are the exact same materials as recited by the applicant.

As to claim 3, Fareed teaches the cap layer stack comprises at least one of SiNx, GaN, AlN, and BN.  See paragraph 0040.

As to claim 9, Fareed teaches the polarization layer stack comprises a buffer stack (20), an interlayer (22) over the buffer stack, a polarization layer (24) over the interlayer.

As to claim 10, Fareed teaches the buffer stack (20) of the polarization layer stack comprises gallium and nitrogen, and the interlayer (22) and the polarization layer (24) of the polarization layer stack comprise aluminum and nitrogen.  See figure 2.

As to claim 11, Fareed teaches the base layer (12, 14, 16) and the channel region (18) comprise gallium and nitrogen.  See figure 2.

As to claim 12, Fareed teaches a cap layer stack, as noted above for claim 1.   reduces channel sheet resistance.
The limitation “reduces channel sheet resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials of Fareed are the exact same materials as recited by the applicant.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fareed.
As to claim 1, Fareed teaches an integrated circuit structure in figure 2, which comprises:
a base layer (12, 14, 16, and 18) that includes a channel region (18), wherein the base layer and the channel region include group III-V semiconductor material (as depicted in figure 2); 
a polarization layer stack (20, 22) over the base layer; and 
a cap layer stack (24, 36) over the polarization layer stack.
The limitation “to reduce transistor access resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials taught by Fareed are the same materials as recited by the applicant.

As to claim 2, Fareed teaches the cap layer stack (24, 36) comprises a nitride of silicon, gallium, aluminum, or boron.  See paragraph 0040.  
The limitation “reduces degradation of the polarization layer stack” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer material of Fareed are the exact same materials as recited by the applicant.

As to claim 3, Fareed teaches the cap layer stack comprises at least one of SiNx, GaN, AlN, and BN.  See paragraph 0040.
As to claim 4, Fareed teaches the cap layer stack comprises a first cap layer (24) made of a III-N material, and a second cap layer comprising a dielectric (36).  See figure 2 and paragraph 0040).

As to claim 5, Fareed teaches the first cap layer (24) is doped with a Si dopant.  See paragraph 0037.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fareed.
As to claim 1, Fareed teaches an integrated circuit structure in figure 2, which comprises:
a base layer (12, 14, 16, and 18) that includes a channel region (18), wherein the base layer and the channel region include group III-V semiconductor material (as depicted in figure 2); 
a polarization layer stack (20, 22) over the base layer; and 
a cap layer stack (24) over the polarization layer stack.
The limitation “to reduce transistor access resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials taught by Fareed are the same materials as recited by the applicant.

As to claim 2, Fareed teaches the cap layer stack (24) comprises a nitride of gallium, aluminum, or boron.  See paragraph 0040.  
The limitation “reduces degradation of the polarization layer stack” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer material of Fareed are the exact same materials as recited by the applicant.

As to claim 3, Fareed teaches the cap layer stack (24) comprises at least one of GaN, AlN, and BN.  See figure 2 and paragraph 0037.

As to claim 8, Fareed teaches the cap layer stack (24) has a thickness range of approximately 1-20 nm (10-200 Å).  See paragraph 0037.  


Claims 13-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fareed.
As to claim 13, Fareed teaches a transistor in figure 2, which comprises:
a base layer (12, 14, 16, 18) that includes a channel region (18), wherein the base layer and the channel region comprise gallium and nitride (see figure 2); 
a polarization layer stack (20, 22, 24, 36) over the base layer; 
a gate electrode (38) over the polarization layer stack; and 
source (32) and drain (34) regions adjacent to the channel region, 
wherein the polarization layer stack comprises a buffer stack (20), an interlayer (22) over the buffer stack, a polarization layer (24) over the interlayer, and a cap layer stack (36) over the polarization layer.
The limitation “to reduce transistor access resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials taught by Fareed are the same materials as recited by the applicant.

As to claim 14, Fareed teaches the cap layer stack comprises a nitride of silicon, gallium, aluminum, or boron.  See paragraph 0040.  
The limitation “reduces degradation of the polarization layer stack” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer material of Fareed are the exact same materials as recited by the applicant.

As to claim 15, Fareed teaches the cap layer stack comprises at least one of SiNx, GaN, AlN, and BN.  See paragraph 0040.

As to claim 21, Fareed teaches the buffer stack (20) of the polarization layer stack comprises gallium and nitrogen.  See figure 2.

As to claim 22, Fareed teaches the the interlayer (22) and the polarization layer (24) of the polarization layer stack comprise aluminum and nitrogen.  See figure 2.
As to claim 23, Fareed teaches a cap layer stack, as noted above for claim 13.   reduces channel sheet resistance.
The limitation “reduces channel sheet resistance” is merely intended use language and does not add patentable weight to the claim; it is also noted that the cap layer materials of Fareed are the exact same materials as recited by the applicant.

Allowable Subject Matter
Claims 6, 7, 16, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Claim 17 is also objected to, as being dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812